Case 1:20-cv-25111-DPG Document 5 Entered on FLSD Docket 01/15/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 EMILIO PINERO,
      Plaintiff,
 vs.
                                                             Case No.: 20-cv-25111-DPG
 DADE PLAZA NORTH, LLC,
      Defendants.


                                          COMPLAINT

        Plaintiff, EMILIO PINERO (hereinafter “Plaintiff”), by his undersigned counsel, hereby

 files this Complaint and sues Defendant DADE PLAZA NORTH, LLC (hereinafter

 “Defendant”), for injunctive relief pursuant to the Americans with Disabilities Act, 42 U.S.C. §

 12181, et seq., (hereinafter the “A.D.A”), the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

 (hereinafter the “ADAAG”), and the Florida Building Code.

                                         JURISDICTION

        1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon Defendant’s

 violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

                                             PARTIES

        2.      Plaintiff, EMILIO PINERO, is a resident of Florida and currently lives in Miami,

 and is sui juris. He is a qualified individual with disabilities under the ADA law. Mr. Pinero is a

 double leg amputee from the knees down. Mr. Pinero owns his own vehicle and does drive. He

 has visited the property, which forms the basis of this lawsuit and plan to return to the property

 to avail himself of the goods and services offered to the public at the property, and to determine

 whether the property has been made ADA compliant. His access to the facility and/or full and

 equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

                                            Page 1 of 8
Case 1:20-cv-25111-DPG Document 5 Entered on FLSD Docket 01/15/2021 Page 2 of 8




 offered therein was denied and/or limited because of these disabilities, and will be denied and/or

 barriers to access and ADA violations which exist at the facility, including but not limited, to

 those set forth in the Complaint.

        3.      Independent of his personal desire to have access to this place of public

 accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

 situated disabled persons and is a "tester" for the purpose of asserting his civil rights and

 monitoring, ensuring, and determining whether places of public accommodation are in

 compliance with the ADA. Independent of other subsequent visits, Plaintiff also intends to visit

 the Premises regularly to verify its compliance or non-compliance with the ADA, and its

 maintenance of the accessible features of the Premises. In this instance, Plaintiff, in Plaintiff's

 individual capacity and as a "tester", visited the Premises, encountered barriers to access at the

 Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

 continue to suffer such harm and injury as a result of the illegal barriers to access and the

 violations of the ADA set forth herein. It is Plaintiff's belief that said violations will not be

 corrected without Court intervention, and thus Plaintiff will suffer legal harm and injury in the

 near future.

        4.      Defendant, DADE PLAZA NORTH, LLC transacts business in the State of

 Florida and within this judicial district. Defendant is the owner and/or representative of the

 owner and/or operator of the property, which is the subject of this action, located on or about

 16650 NW 27 AVE, MIAMI GARDENS, FL 33056 and 2720-2798 NW 167 ST, MIAMI

 GARDENS, FL 33056 (hereinafter the “Facility”).

        5.      Defendant, DADE PLAZA NORTH, LLC’s registered agent was not known at

 the address listed for the registered agent with the State of Florida (2433 Fisher Island Dr., Fisher



                                             Page 2 of 8
Case 1:20-cv-25111-DPG Document 5 Entered on FLSD Docket 01/15/2021 Page 3 of 8




 Island, FL 33109), and when the process server attempted to serve the registered

 agent/officer/manager at the only other available address, that address (18101 Collins Ave.,

 #5006, Sunny Isles Beach, FL 33160) it was a condo unit being rented by the registered agent

 but the registered agent did not live there. With no other available address for service on

 Defendant, the only reasonable means to serve Defendant in this action is through the Secretary

 of State pursuant to Fla. Stat. § 48.062(3).

         6.      The facility is in an area frequently traveled by Plaintiff.

         7.      The Defendant’s facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

         8.      In this instance, Mr. Pinero visited the facility and encountered barriers to access

 at the facility, and engaged barriers, suffered legal harm and injury, and will continue to suffer

 legal harm and injury as a result of the illegal barriers to access, and Defendant’s ADA violations

 set forth herein.

         9.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the facility and the actions or inactions described herein.

         10.     All events giving rise to this lawsuit occurred in the State of Florida. Venue is

 proper in this Court as the premises are located in the Southern District.

                            FACTUAL ALLEGATIONS AND CLAIM

         11.     Mr. Pinero has attempted to and has, to the extent possible, accessed the facility,

 but could not do so because of his disabilities due to the physical barriers to access, dangerous

 conditions and ADA violations that exist at the facility that restrict and/or limit his access to the

 facility and/or the goods, services, facilities, privileges, advantages and/or accommodations




                                                Page 3 of 8
Case 1:20-cv-25111-DPG Document 5 Entered on FLSD Docket 01/15/2021 Page 4 of 8




 offered therein, including those barriers, conditions and ADA violations more specifically set

 forth in this Complaint.

         12.     Mr. Pinero intends to visit the facility again in the near future in order to utilize all

 of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

 offered at the facility, but will be unable to do so because of his disability due to the physical

 barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

 and/or limit his access to the facility and/or accommodations offered therein, including those

 barriers conditions and ADA violations more specifically set forth in this Complaint.

         13.     Defendant has discriminated against Plaintiff and others with disabilities by

 denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

 advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

 and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

 and will continue to discriminate against Plaintiff and others with disabilities unless and until

 Defendant is compelled to remove all physical barriers that exist at the facility, including those

 specifically set forth herein, and make the facility accessible to and usable by persons with

 disabilities, including Plaintiff.

         14.     Defendant has discriminated against Mr. Pinero by failing to comply with the

 above requirements. A specific, although not exclusive, list of unlawful physical barriers,

 dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability (because

 of his disability) to access the facility and/or full and equal enjoyment of the goods, services,

 facilities, privileges, advantages and/or accommodations of the facility include:

                 a. Non-compliant accessible parking spaces (near Wing Stop) due to slope
                    contrary to the 2010 ADAAG;




                                               Page 4 of 8
Case 1:20-cv-25111-DPG Document 5 Entered on FLSD Docket 01/15/2021 Page 5 of 8




             b. Non-compliant accessible parking spaces (near Wing Stop) due to slope in
                access aisle contrary to the 2010 ADAAG;

             c. Non-complaint accessible parking spaces (near Wing Stop) due to curb ramp
                encroaching access aisle contrary to the 2010 ADAAG;

             d. Non-compliant accessible route (near Wing Stop) due to running slope
                contrary to the 2010 ADAAG;

             e. Non-compliant men’s restroom (inside Exxon Gas Station) due to signage
                contrary to the 2010 ADAAG;

             f. Non-compliant men’s restroom (inside Exxon Gas Station) due to uninsulated
                pipes under sink contrary to the 2010 ADAAG;

             g. Non-compliant men’s restroom (inside Exxon Gas Station) due to lavatory
                height and centering contrary to the 2010 ADAAG;

             h. Non-compliant men’s restroom (inside Exxon Gas Station) due to mirror
                height contrary to the 2010 ADAAG;

             i. Non-compliant men’s restroom (inside Exxon Gas Station) due to lack of
                clear door entry width at water closet contrary to the 2010 ADAAG;

             j. Non-compliant men’s restroom (inside Exxon Gas Station) lack of side wall
                grab bar contrary to the 2010 ADAAG;

             k. Non-compliant men’s restroom (inside Exxon Gas Station) improper location
                of flush control contrary to the 2010 ADAAG;

             l. Non-compliant men’s restroom (inside Exxon Gas Station) due to door locks,
                handles, and hardware contrary to the 2010 ADAAG;

             m. Non-compliant accessible parking spaces (at Suite 2720) due to access aisle
                not outlined in white contrary to the 2010 ADAAG;

             n. Non-compliant accessible parking spaces (at Suite 2720) due to slope contrary
                to the 2010 ADAAG;

             o. Non-compliant accessible parking spaces (at Suite 2720) due to access aisle
                slope contrary to the 2010 ADAAG;

             p. Non-compliant accessible parking spaces (at Suite 2740) due to access aisle
                not outlined in white contrary to the 2010 ADAAG;

             q. Non-compliant accessible parking spaces (at Suite 2740) due to slope contrary
                to the 2010 ADAAG;



                                        Page 5 of 8
Case 1:20-cv-25111-DPG Document 5 Entered on FLSD Docket 01/15/2021 Page 6 of 8




                r. Non-compliant accessible parking spaces (at Suite 2740) due to access aisle
                   slope contrary to the 2010 ADAAG;

                s. Non-compliant accessible parking spaces (at Suite 2746) due to access aisle
                   not outlined in white contrary to the 2010 ADAAG;

                t. Non-compliant accessible parking spaces (at Suite 2746) due to slope contrary
                   to the 2010 ADAAG;

                u. Non-compliant accessible parking spaces (at Suite 2746) due to access aisle
                   slope contrary to the 2010 ADAAG;

                v. Non-compliant accessible parking spaces (at Suite 2758) due to access aisle
                   not outlined in white contrary to the 2010 ADAAG;

                w. Non-compliant accessible parking spaces (at Suite 2758) due to slope contrary
                   to the 2010 ADAAG;

                x. Non-compliant accessible parking spaces (at Suite 2758) due to access aisle
                   slope contrary to the 2010 ADAAG;

                y. Non-compliant accessible route from accessible parking spaces (at Suite
                   2758) due to slope of curb ramp contrary to the 2010 ADAAG;

                z. Non-complaint accessible route from accessible parking spaces (at Suite
                   2758) due to running slope contrary to the 2010 ADAAG; and

                aa. Non-compliant entrance to Suite 2758 due to lack of maneuvering clearance
                    on pull side of the door contrary to the 2010 ADAAG.

        15.     The above listing is not to be considered all-inclusive of the barriers, conditions or

 violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

 inspection of the facility in order to determine all of the discriminatory acts violating the ADA.

        16.     Mr. Pinero has attempted to gain access to the facility, but because of his

 disability has been denied access to, and has been denied the benefits of services, programs, and

 activities of the facility, and has otherwise been discriminated against and damaged by

 Defendant, because of the physical barriers, dangerous conditions and ADA violations set forth

 above, and expects to be discriminated against in the future, unless and until Defendant is

 compelled to remove the unlawful barriers and conditions and comply with the ADA.


                                             Page 6 of 8
Case 1:20-cv-25111-DPG Document 5 Entered on FLSD Docket 01/15/2021 Page 7 of 8




         17.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

 Defendant modifies the Premises or modifies the policies and practices to accommodate

 individuals who have physical disabilities to confirm said modifications have been completed in

 accordance with the requirements of the ADA

         18.     The removal of the physical barriers, dangerous conditions and ADA violations

 set forth herein is readily achievable and can be accomplished and carried out without much

 difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

 36.304.

         19.     Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

 reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

 is required to remove the physical barriers, dangerous conditions and ADA violations that exist

 at the facility, including those set forth herein.

         20.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

 prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

 and expenses paid by the Defendant, pursuant to 42 U.S.C., §§ 12205 and 12217.

         21.     Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

 accessible to and useable by individuals with disabilities to the extent required by the ADA, and

 closing the subject facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

 injunction enjoining Defendant from continuing is discriminatory practices, ordering Defendant

 to remove the physical barriers to access and alter the subject facility to make it readily

 accessible to and useable by individuals with disabilities to the extent required by the ADA,



                                               Page 7 of 8
Case 1:20-cv-25111-DPG Document 5 Entered on FLSD Docket 01/15/2021 Page 8 of 8




 closing the subject facility until the barriers are removed and requisite alterations are completed,

 and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation expenses

 incurred in this action.

                                                   Respectfully submitted,

                                                   s/ Glenn R. Goldstein
                                                   Glenn R. Goldstein, Esq. (FBN: 55873)
                                                       Attorney for Plaintiff
                                                   Glenn R. Goldstein & Associates, PLLC
                                                   1825 NW Corporate Blvd., Ste. 110
                                                   Boca Raton, Florida 33431
                                                   T: 305.306.7674 | F: 305.400.0722
                                                   GGoldstein@G2Legal.net

                                                   Lauren N. Wassenberg, Esq. (FBN: 34083)
                                                       Attorney for Plaintiff
                                                   Lauren N. Wassenberg & Associates, P.A.
                                                   1825 NW Corporate Blvd., Ste. 110
                                                   Boca Raton, Florida 33431
                                                   T: 561.571.0646 | F: 561.571.0647
                                                   WassenbergL@gmail.com




                                             Page 8 of 8
